Citation Nr: 1529248	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  04-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating for tendonitis of the left shoulder in excess of 20 percent prior to December 13, 2011, and in excess of 40 percent from December 13, 2011 to April 29, 2013.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Veterans Law Judge (VLJ) in January 2007.  A transcript is included in the claims file.  

The Veteran's appeal also initially included the issue of entitlement to an increased disability rating for cervical strain, currently evaluated as 30 percent disabling.  In a May 2008 decision, the Board denied that claim, as well as the Veteran's claim for an increased disability rating for tendonitis of the left shoulder.  The Veteran subsequently appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court affirmed the Board's decision denying entitlement to an increased rating for cervical strain, but set aside the Board's denial of entitlement to an increased rating for left shoulder tendonitis and remanded that issue to the Board.  

In December 2010, the Board remanded the issue for additional development. 

In a January 2015 rating decision, the RO continued the denial of a rating in excess of 20 percent prior to December 13, 2011, granted an increased evaluation of 40 percent for the Veteran's left shoulder disability from December 13, 2011 to April 29, 2013, and granted an 80 percent evaluation for loss of use of the left upper extremity due to tendonitis and radiculopathy (recharacterizing the previously separate service-connected disabilities of tendonitis of the left shoulder and radiculopathy of the left upper extremity as a single disability) effective from April 30, 2013.  The RO indicated that this grant effective from April 30, 2013 represented a total grant of the appeal regarding the Veteran's left shoulder for this period forward.  See, e.g., 38 C.F.R. § 4.68 (2014); see also 38 C.F.R. § 4.71a, Diagnostic Code 5121 (2014).  The Veteran's representative continued to disagree with the rating assigned the Veteran's left shoulder tendonitis prior to April 30, 2013.  See April 2015 SSOC response.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2015, the Board sent the Veteran a letter inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his January 2007 hearing was no longer employed by the Board.  In June 2015, the Veteran responded that he wants to appear at another hearing via videoconference.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference Board hearing to address the issue on appeal and process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




